Citation Nr: 1504171	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.

2.  Entitlement to an initial compensable rating for chronic strain of the right ankle, status post reconstruction, prior to November 30, 2010.

3.  Entitlement to a rating higher than 10 percent for chronic strain of the right ankle, status post reconstruction, from November 30, 2010.

4.  Entitlement to an initial compensable rating for left ankle inversion, prior to November 30, 2010.

5.  Entitlement to a rating higher than 10 percent for left ankle inversion, from November 30, 2010.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a bilateral hip disorder.

8.  Entitlement to service connection for chronic fatigue syndrome.

9.  Entitlement to service connection for a respiratory disorder.

10.  Entitlement to service connection for a digestive disorder.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for anemia.

13.  Entitlement to service connection for cancer.

14.  Entitlement to service connection for monoclonal gammothopy of undetermined significance (MGUS).

15.  Entitlement to an effective date earlier than November 30, 2010 for the grant of a 10 percent disability rating for chronic strain left rotator cuff.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran & D.C.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board recognizes that the VA Form 9 signed by the Veteran was received prior to the issuance of the statement of the case (SOC) for the issue of entitlement to an increased rating for the left ankle.  See February 2007 VA Form 9; October 2008 SOC.  The express writing of 38 U.S.C.A. § 7105(a) (West 2002) states that 'appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.'  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that the Veteran's February 2007 substantive appeal identified the issue of left ankle instability and demonstrated the Veteran's intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issue were completed at that time.

In a May 2013 rating decision, the RO granted an increased evaluation of 10 percent for left ankle inversion, effective November 30, 2010 and 10 percent for chronic strain of the right ankle, effective November 30, 2010.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 10 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).


The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a back disorder, a bilateral hip disorder, chronic fatigue syndrome, a respiratory disorder, a digestive disorder, erectile dysfunction, anemia, cancer, MGUS, and entitlement to an effective date earlier than November 30, 2010 for the grant of a 10 percent disability rating for chronic strain left rotator cuff, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The evidence does not demonstrate a credible post-service diagnosis of chronic prostatitis.

2.  Prior to November 30, 2010, the Veteran's chronic strain of the right ankle, status post reconstruction, was manifested by instability and pain on use.

3.  From November 30, 2010, the Veteran's chronic strain of the right ankle, status post reconstruction, is not manifested by marked limitation of motion.

4.  Prior to November 30, 2010, there are no objective findings of compensable impairment associated with the Veteran's left ankle inversion.

5.  From November 30, 2010, the Veteran's left ankle inversion is not manifested by marked limitation of motion.


CONCLUSIONS OF LAW

1.  Service connection for chronic prostatitis is not established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Prior to November 30, 2010, the criteria for an initial 10 percent rating, but no higher, for chronic strain of the right ankle, status post reconstruction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  From November 30, 2010, the criteria for a rating higher than 10 percent for chronic strain of the right ankle, status post reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

4.  Prior to November 30, 2010, the criteria for an initial compensable rating for left ankle inversion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

5.  From November 30, 2010, the criteria for a rating higher than 10 percent for left ankle inversion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2003 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  An additional letter was sent in April 2013.  

Concerning the Veteran's increased rating claims, the Board notes that the Veteran's disagreement is with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and other pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, and private medical records. The Veteran was afforded VA examinations.  Therefore, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.  Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a representative of the Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Chronic Prostatitis

The Veteran seeks entitlement to service connection for chronic prostatitis.  The Veteran asserts that he had prostatitis during service. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service treatment records were reviewed.  The Veteran was seen on several occasions for penile lesions.  In April 1987, the Veteran sought treatment for urethral discharge.  He was assessed with nongonococcal urethritis (NGU) and prescribed Doxycycline.  In July 1987, he was diagnosed with non-resolving NGU.  In August 1987, it was noted that he was on Septra, daily.  A rectal examination revealed a boggy prostate and he was assessed with chronic prostatitis.  In September 1987, the Veteran returned for reoccurrence of penile discharge, with no other symptoms.  It was noted that his history included NGU and chronic prostatitis, dating back one and a half years.  He was assessed with probable unresolved prostatitis and prescribed Septra.  In February 1988, he again sought treatment for discharge from his penis.  It was noted that he had a history of discharge from the penis, in August 1987, and that he had been treated with Septra.  Examination revealed the right lobe of the prostate was boggy and tender.  He was assessed with chronic right hemi prostatitis, and again prescribed Septra.  

In March 1988, he returned for a follow up appointment.  It was noted that the Veteran felt better but had occasional discharge and burning urination.  Examination revealed the prostate was improved and he was assessed with resolving prostatitis.  The Veteran returned the following month, in April 1988, and it was noted that he was asymptomatic.  Examination revealed a non-tender prostate and he was assessed with resolved prostatitis.  In a Report of Medical History from April 1993, the Veteran denied frequent or painful urination but indicated he had a history of syphilis, gonorrhea, etc.  An April 1993 Medical Examination noted genital herpes with recurrence, but no other pertinent defects were noted.

The Veteran was afforded a VA examination in May 2005.  The Veteran's symptoms during service were noted.  The Veteran indicated that he was not currently incontinent of urine and had no voiding problem.  He also denied recurrence of penile discharge.  He indicated that his sex life was normal.  Examination revealed the prostate was smooth, non-tender, with no nodules.  There was no penile discharge.  The diagnosis was chronic prostatitis treated with Septra; prostatitis resolved.

Private treatment records and VA outpatient center records were reviewed and contain no symptoms, complaints, or treatment for prostatitis.  For example, a March 2011 VA Past Medical History note does not indicate any prior prostate diagnosis.

Importantly, the Board notes that the Veteran submitted a statement in September 2005 indicating that he had no current problems due to his prostatitis; however, he stated that future complications could be severe, and therefore service connection should be established as directly relating to military service.  See September 2005 statement.

The Veteran also asserted that the long-term damage to his prostate is unknown, due to being incorrectly diagnosed for two months during service and stated that the prescription Septra had no effect on his disorder.  See February 2007 VA Form 9.

The Veteran testified in October 2014 that he currently suffers from "a little enlarged prostate" and frequent urination and his prostate affects his sexual activity, but he acknowledged that he could not say whether or not his symptoms were due to a prostate condition as opposed to his other diagnosed conditions such as MGUS.  See October 2014 BVA Hearing Transcript, pages 19-20.

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of chronic prostatitis.   Additionally, the Board notes that during the May 2005 VA examination and in a September 2005 statement, the Veteran denied any current symptoms.  However, during the October 2014 Hearing, he indicated that his prostate symptoms were chronic since discharge from service, he had frequent urination, and his prostate affected his sexual relationship.  The Board finds these statements are not supported by the medical evidence of record.  Although the Veteran has observed symptoms similar in location and sensation to that which he experienced in service, the causes of prostate conditions are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  Here, the May 2005 VA examiner did not diagnose prostatitis and the Veteran has not submitted any medical evidence to the contrary.   

The Board finds that the most probative evidence consists of the post-service treatment and examinations.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no probative evidence of post-service chronic prostatitis. 

In sum, because post-service records do not indicate that the Veteran has a post-service diagnosis of chronic prostatitis, the Board finds that the evidence is against a grant of service connection for this disorder.

III.  Increased Ratings

The Veteran seeks increased initial ratings for his service-connected bilateral ankles.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran's right and left ankles are currently rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id. 

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A.  Entitlement to an Initial Compensable Rating for Chronic Strain of the Right Ankle, Status Post Reconstruction, Prior to November 30, 2010

Service connection for chronic strain of the right ankle, status post reconstruction, was granted in a December 2006 rating decision, at which time a noncompensable rating was assigned, effective March 1, 2003.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating.

The Veteran was afforded a VA examination in May 2003.  It was noted that the Veteran had an unstable right ankle during service and a ligament repair was performed.  The Veteran reported constant pain in the right ankle.  Examination revealed a non-tender anterolateral surgical scar of the right ankle, with no tenderness or instability of the ankle.  The Veteran had 20 degrees of dorsiflexion and 55 degrees of plantar flexion, without pain.  The examiner stated the Veteran's physical examination was normal, and the Veteran was status post repair of the lateral ligament of the right ankle.

Private records indicate the Veteran sought treatment for right ankle instability in January 2004.  The Veteran reported instability in his ankle and indicated that it turned very easily.  He denied numbness or tingling.  Examination revealed minimal anterior translation with anterior drawer testing.  The Veteran had non-tender anterolateral palpation and supple hind foot motion with excellent tibiotalar motion.  There was no direct bony tenderness.  He was assessed with ankle instability with underlying subtalar and tibiotalar arthrosis.  He was given a rocket sock orthosis.

The Veteran was afforded a VA examination in May 2005.  The Veteran reported discomfort in the right ankle, aggravated by prolonged standing, running, and jogging.  He reported that he had not been absent from work due to his ankle disability.  Examination revealed no localized swelling, tenderness or deformity.  There was a well-healed scar above the lateral aspect of the right ankle.  Range of motion was 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no crepitation or pain on range of motion or loss of motion after repetitive motion.  He was diagnosed with chronic right ankle strain, status post reconstruction.  The examiner noted the Veteran had limitation in running, jogging, and negotiating uneven ground due to discomfort and a subjective feeling of instability of the right ankle.  However, the examiner indicated that there was no evidence of additional limitation either due to pain, loss of motion, incoordination, weakness, flare-ups or lack of endurance after repetitive motion.  The Veteran did not use an ankle splint or require an ambulatory aid.  X-rays revealed evidence of tendon reconstruction, but were otherwise unremarkable.  

The Veteran was afforded a VA examination in May 2006.  The Veteran reported having intermittent pain and swelling in the right ankle, as well as occasional giving way, especially when arising in the morning and on prolonged standing and walking.  It was noted that he was able to do his usual job as a boiler inspector.  Examination revealed no swelling, fluid, heat, erythema, tenderness, crepitus or laxity.  Range of motion was 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no objective evidence of pain on motion.  The examiner stated there was no evidence of instability, but flare-ups occurred daily and were of moderate severity in duration.  However, there was no evidence of additional limitation of motion or functional impairment during flare-ups.  The Veteran did not use an assistive device such as a cane, crutch or walker, and did not use a brace.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain and instability.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a higher initial 10 percent rating for chronic strain of the right ankle, status post reconstruction, based on pain and instability of the right ankle, prior to November 30, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2014); see also 38 C.F.R. §§ 4.40, 4.45 (2014).  

A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffered from marked limitation of motion, prior to November 30, 2010.  In fact, the evidence demonstrates that the Veteran had normal ranges of motion at all three VA examinations, in May 2003, May 2005 and May 2006.  

The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  

In summary, the Board finds that the Veteran is entitled to an initial 10 percent rating for his chronic strain of the right ankle, status post reconstruction, under Diagnostic Code 5271, based on instability and pain, prior to November 30, 2010.  Also, the Veteran's scar has been described as well-healed so there are no compensable residuals associated with the scar under the schedular criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  




B.  Entitlement to a Rating Higher than 10 Percent for Chronic Strain of the Right Ankle, Status Post Reconstruction, From November 30, 2010

In a May 2013 rating decision, the RO granted an increased evaluation of 10 percent for chronic strain of the right ankle, status post reconstruction, effective November 2010.  The Veteran seeks a higher rating.

The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran was afforded a VA examination in June 2011.  He reported chronic discomfort in his ankle, including instability.  Examination revealed the Veteran walked briskly with a normal gait and posture, without an assistive device.  Right ankle had a range of motion of 15 degrees dorsiflexion, and 30 degrees plantar flexion.  There was no pain in the range of motion and no loss of motion on repeated maneuver times three.

The Veteran was afforded a VA examination in May 2013.  In regard to flare-ups, the Veteran reported he experienced chronic pain, especially in the morning, and stated that he taped his ankles prior to getting out of bed.  Examination revealed the Veteran's range of motion was 45 degrees of plantar flexion, with no objective evidence of painful motion, and 20 degrees of dorsiflexion, with no objective evidence of painful motion.  He was able to perform repetitive-use testing, with three repetitions.  The examiner noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  There was no joint laxity noted, and no ankylosis of the ankle.  The examiner noted that the Veteran had chronic daily pain of the right ankle.  X-rays demonstrated degenerative or traumatic arthritis of the right ankle.

The Veteran testified in October 2014 that he continues to suffer pain, instability, stiffness and weakness of the ankle.  See October 2014 BVA Hearing Transcript, pages 5 - 8.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain. 

However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for his right ankle disability, from November 30, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014); see also 38 C.F.R. §§ 4.40, 4.45 (2014). 

A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffers from marked limitation of motion.  The Board notes that the Veteran's range of motion was limited during the June 2011 VA examination, with a dorsiflexion of 15 degrees, and plantar flexion of 30 degrees.  The May 2013 VA examination revealed normal ranges of motion, and there was no objective evidence of painful motion.  A loss of less than half the degrees of range of motion (15 out of 20 and 30 out of 45) does not constitute loss of motion that more nearly approximates marked where the rating schedule for evaluating the ankle provides three degrees of gradation (slight, moderate, and marked).  In regard to flare-ups, the Veteran reported he experienced chronic pain, especially in the morning.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id.  The May 2013 VA examination was conducted in the morning and so constitutes some evidence suggesting the level of impairment associated with a "flare-up" and that level of impairment does not credibly show impairment that more nearly approximates marked.  Also, while the Veteran has described pain shooting up from his ankles, no other impairment associated with his ankles has been demonstrated on examination and diagnosed.  Therefore, the Board finds that the current 10 percent rating appropriately compensates the Veteran for his symptoms of pain, instability, stiffness and weakness.  

The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  In summary, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his right ankle disability, from November 30, 2010.  Also, the Veteran's scar has been described as well-healed so there are no compensable residuals associated with the scar under the schedular criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

C.  Entitlement to an Initial Compensable Rating for Left Ankle Inversion, Prior to November 30, 2010

The Veteran originally claimed entitlement to service connection for his right ankle in 2003.  Service connection for a left ankle disability was erroneously granted in a July 2005 rating decision, at which time a noncompensable rating was assigned, effective March 1, 2003.  In a December 2006 rating decision, the Veteran was granted entitlement to service connection for the right ankle, and notified of the proposal to sever service connection for his left ankle; however, after a review of the evidence, the RO continued the Veteran's service connection for left ankle inversion, and also continued the noncompensable rating.  See May 2008 rating decision.  

The Veteran asserts his left ankle disability is more severe than what is represented by a noncompensable rating.

The Veteran was afforded a VA examination in May 2003.  Although the examination focused on the right ankle, it was noted that the Veteran had no tenderness or instability of either ankle.  Both ankles had a normal range of motion, without pain.  Range of motion was noted to be 20 degrees of dorsiflexion and 55 degrees of plantar flexion, without pain.

The Veteran was afforded a VA examination in May 2006, which focused on the right ankle.  However, it was noted that he hopped well on his left foot and did not use an assistive device such as a cane, crutch, walker, or a brace.  It was noted that he was able to do his usual job as a boiler inspector.  

The Veteran asserted in his February 2007 VA Form 9 that he suffered from severe left ankle instability.  

The Veteran testified in October 2014 that his left ankle symptoms were relatively similar to his right ankle symptoms.  See October 2014 BVA Hearing Transcript, page 9.

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain and instability.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Taking into account all of the evidence set out above, the Board finds that the evidence of record does not credibly support assigning a compensable rating for left ankle inversion prior to November 30, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2014); see also 38 C.F.R. §§ 4.40, 4.45 (2014).  

Crucially, there are no objective findings that support the Veteran's contention that he is entitled to a compensable rating for this period.  The available evidence demonstrates that the Veteran had a normal range of motion.  See May 2003 VA examination.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In summary, the Board finds that the Veteran is not entitled to a compensable rating for his left ankle inversion prior to November 30, 2010.

D.  Entitlement to a Rating Higher than 10 Percent for Left Ankle Inversion, From November 30, 2010

In a May 2013 rating decision, the RO granted an increased evaluation of 10 percent for left ankle inversion, effective November 2010.  The Veteran seeks a higher rating.

The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran was afforded a VA examination in June 2011.  He reported chronic discomfort in his left ankle, including instability.  Examination revealed the Veteran walked briskly with a normal gait and posture, without an assistive device.  Left ankle had a range of motion of 15 degrees dorsiflexion, and 30 degrees plantar flexion.  There was no pain in range of motion and no loss of motion on repeated maneuver times three.  He was assessed with a bilateral ankle strain.

The Veteran was afforded a VA examination in May 2013.  He reported chronic pain, especially in the morning, and stated that he tapes his ankles prior to getting out of bed.  Examination revealed range of motion was 45 degrees of plantar flexion, with no objective evidence of painful motion, and 20 degrees of dorsiflexion, with no objective evidence of painful motion.  He was able to perform repetitive-use testing, with three repetitions.  There was no joint laxity noted, and no ankylosis of the ankle.  

The Veteran testified in October 2014 that he continues to suffer pain, instability, stiffness and weakness of the ankle.  See October 2014 BVA Hearing Transcript, pages 5 - 8.  

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain. 

However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for his left ankle disability, from November 30, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014); see also 38 C.F.R. §§ 4.40, 4.45 (2014). 

A rating higher than 10 percent is not warranted as the evidence does not indicate that the Veteran suffers from marked limitation of motion.  The Board notes that the Veteran's range of motion was limited during the June 2011 VA examination, with a dorsiflexion of 15 degrees, and plantar flexion of 30 degrees.  The May 2013 VA examination revealed normal ranges of motion, and there was no objective evidence of painful motion.  A loss of less than half the degrees of range of motion (15 out of 20 and 30 out of 45) does not constitute loss of motion that more nearly approximates marked where the rating schedule for evaluating the ankle provides three degrees of gradation (slight, moderate, and marked).  In regard to flare-ups, the Veteran reported he experienced chronic pain, especially in the morning.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  The May 2013 VA examination was conducted in the morning and so constitutes some evidence suggesting the level of impairment associated with a "flare-up" and that level of impairment does not credibly show impairment that more nearly approximates marked.  Also, while the Veteran has described pain shooting up from his ankles, no other impairment associated with his ankles has been demonstrated on examination and diagnosed.  Therefore, the Board finds that the current 10 percent rating appropriately compensates the Veteran for his symptoms of pain, instability, stiffness and weakness.

The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  In summary, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his left ankle disability, from November 30, 2010.  Also, the Veteran's scar has been described as well-healed so there are no compensable residuals associated with the scar under the schedular criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

E.  Extraschedular Consideration and TDIU

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's bilateral ankle disability are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his ankle disabilities alone render him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to service connection for chronic prostatitis is denied.

Prior to November 30, 2010, entitlement to an initial rating of 10 percent, but no higher, for chronic strain of the right ankle, status post reconstruction, is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 30, 2010, entitlement to a rating higher than 10 percent for chronic strain of the right ankle, status post reconstruction, is denied.

Prior to November 30, 2010, entitlement to an initial compensable rating for left ankle inversion is denied.

From November 30, 2010, entitlement to a rating higher than 10 percent for left ankle inversion is denied.


REMAND

In May 2013, the RO issued a rating decision denying entitlement to service connection for a back disorder, a bilateral hip disorder, chronic fatigue syndrome, a respiratory disorder, a digestive disorder, erectile dysfunction, anemia, cancer, MGUS, and granted a 10 percent disability rating for chronic strain left rotator cuff, effective November 30, 2010.  

In June 2013, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

The Board notes that the Veteran also submitted a notice of disagreement for the issue of entitlement to service connection for headaches; however, that issue was granted in the May 2013 rating decision.  See June 2013 Notice of Disagreement; May 2013 rating decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issues of entitlement to service connection for a back disorder, a bilateral hip disorder, chronic fatigue syndrome, a respiratory disorder, a digestive disorder, erectile dysfunction, anemia, cancer, MGUS, and entitlement to an effective date earlier than November 30, 2010 for the grant of a 10 percent disability rating for chronic strain left rotator cuff.
 
2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


